Sub-Item 77Q1(e) - Amended and Restated Investment Management Agreement AMENDED AND RESTATED INVESTMENT MANAGEMENT AGREEMENT Investment Management Agreement made as of the December 5, 2008, by and between Homestead Funds, Inc., a Maryland corporation (the “Company”), on behalf of the Growth Fund (the “Fund”), and RE Advisers Corporation, a Virginia corporation (the “Investment Manager”). WHEREAS, the Company engages in business as an open-end management investment company and is registered as such under the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, the Company is a series type investment company currently consisting of eight series, each with its own investment program, policies, and investment objectives, and restrictions; and WHEREAS, the Investment Manager is engaged principally in the business of rendering investment management services and is registered as an investment manager under the Investment Advisers Act of 1940, as amended; and WHEREAS, the Fund (formerly known as the Nasdaq-100 Index Tracking StockSM Fund) had been since its inception through the date of this Agreement a passively managed index fund, the Company initially retained the Investment Manager to render investment management services (i.e., investment advisory and administrative services) to the Fund pursuant to an agreement dated January 1, 2001, which agreement was amended and restated as of September 26, 2003 and September 15, 2004; and WHEREAS, because the Fund is transitioning to an actively managed fund, the parties hereto have mutually agreed to amend certain terms of that agreement as reflected herein; NOW THEREFORE, the parties hereto agree as follows: 1. Duties and Responsibilities of the Investment Manager. 1.1 Investment Advisory Services. The Investment Manager shall act as the investment manager to the Fund and shall, subject to the supervision of the Company’s Board of Directors, provide the following investment advisory services: (i) supervise and monitor the investment activities of any subadviser approved for the Fund by the Board of Directors of the Company; (ii) delegate all or any portion of its responsibilities hereunder to one or more subadvisers subject to the supervision and oversight of the Investment Manager and the Board of Directors of the Company (as contemplated in Section 5 of this Agreement), provided that the Investment Manager retains the overall responsibility for the general management of the Fund; 1 (iii) formulate and implement a continuing program for the management of the assets and resources of the Fund in a manner consistent with the Fund’s investment objectives, investment program, policies and restrictions, that may be amended and updated, from time to time, to reflect changes in financial and economic conditions; (iv) make all determinations with respect to the investment of the Fund’s assets in accordance with applicable law and the Fund’s investment objectives, investment program, policies, and restrictions as provided in the Company’s Prospectus and Statement of Additional Information, as amended from time to time, provisions of the Internal Revenue Code of 1986, as amended, relating to regulated investment companies, and such other limitations as the Board of Directors of the Company may impose by notice in writing to the Investment Manager; (v) make all determinations as to the purchase and sale of the portfolio securities, including advising the Board of Directors as to certain matters involving the Fund’s portfolio securities that are not in the nature of investment decisions; (vi) obtain and evaluate such business and financial information relating to the economy, industries, businesses, securities markets, and securities as it may deem necessary or useful in discharging its responsibilities under this Agreement; (vii) furnish the Board of Directors with periodic reports concerning the Investment Manager’s economic outlook and investment strategy, as well as information concerning the Fund’s portfolio activity and investment performance; (viii) determine the creditworthiness of the issuers, obligors, or guarantors of money market and debt securities utilized by the Fund; and (ix) evaluate the creditworthiness of any entities with which the Fund proposes to engage in repurchase transactions.
